Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avidan (Pub. No. US 2019/0205667) in view of Rossi (Pub. No. US 2018/0349189) in view of Srinivasan (Pub. No. US 2018/0300653) 
Claim 1, Avidan teaches “a computer system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; a task classifier configured to use the one or more hardware processors to: 
receive, from an interface of a distributed computing environment configured to generate a training dataset comprising synthetic images, a request representing a task that supports generating the training dataset ([0042] As a result, instead of providing a set of images gathered through cameras at a real-world location, a user of the synthetic data platform 107 (e.g., supporting a Synthetic Training Dataset Generation Service) can provide the parameters for generating a desired synthetic image dataset. As previously discussed, the user can include, but is not limited to: (1) a human user defining the dataset parameters over a user interface of an application/webpage/cloud service, etc.; and/or (2) A client application/device/system, providing the dataset parameters over an API. For example, in step 301 of the process 300, the parameter module 201 determines a set of parameters (e.g., from a user) for indicating at least one action by one or more objects. FIG. 4 is a diagram illustrating an example user interface for inputting parameters for generating synthetic image data, according to one embodiment. As shown, the user interface 401 provides user interface elements for specifying the action to simulate, the objects involved, and other parameters such as environment geographic parameters, environmental parameters, and dataset delivery parameters. Examples of these parameters are discussed in more detail below.); 
identify a task category of the task ([0052] In addition to vehicles and pedestrians, parameters describing other objects to include in the synthetic image data can be specified. These other object parameters can indicate the types of objects as well as their behavior, appearance, and/or other characteristics. These other objects can include, but are not limited to: (1) animals (e.g., wild, domestic, etc.), (2) road debris, (3) road signs, (4) road objects (e.g., lane markings, guard rails, sidewalks, etc.), (5) nearby structures; (6) nearby terrain; and/or the like.); 
a scheduler configured to use the one or more hardware processors to route the task to a first processor in the group of eligible processors ([0112] In one embodiment, the chip set 1200 includes a communication mechanism such as a bus 1201 for passing information among the components of the chip set 1200. A processor 1203 has connectivity to the bus 1201 to execute instructions and process information stored in, for example, a memory 1205. The processor 1203 may include one or more processing cores with each core configured to perform independently. A multi-core processor enables multiprocessing within a single physical package. Examples of a multi-core processor include two, four, eight, or greater numbers of processing cores. Alternatively or in addition, the processor 1203 may include one or more microprocessors configured in tandem via the bus 1201 to enable independent execution of instructions, pipelining, and multithreading.).”
However, Avidan may be silent regarding the remaining limitations.
Rossi teaches “identify a group of eligible processors of the distributed computing environment by classifying the task, based on the identified task category, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs ([0022] During compile time, the neural network annotator 210, for each node at a layer of a neural network model, can determine an operation performed at the node and annotate that node to perform on either a CPU or GPU (or some other processor or hardware) of a given electronic device that is a target platform for executing the neural network model. In an example, the neural network annotator 210 can initially determine whether a given operation is supported by only the CPU, or only the GPU and annotate a particular node accordingly. The neural network annotator 210 can also consider a total runtime of completing an operation (e.g., for a case in which the operation can be run on either the CPU or GPU) for determining the annotation for a particular node. To determine the total runtime of an operation, the neural network annotator 210 determines a sum based on a cost of transferring the operation to another processor (if any) and a cost for completing the operation on the particular processor. In particular, a cost of transferring the operation (e.g., in terms of latency or time) from a CPU to instead run on a GPU or vice-versa is determined. A cost of the operation on the CPU and/or the GPU is also determined based on a number of cycles for completing the operation, where a more costly operation would take more cycles to complete in comparison to a less costly operation. The neural network annotator 210 then determines the total runtime by adding the cost of transferring the operation and the number of cycles for completing the operation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rossi with the teachings of Avidan in order to provide evidence tasks may be assigned to select processors based upon attributes. Avidan and Rossi are analogous art directed towards processing instructions of a task. Together Avidan and Rossi teaches every limitation of the 
However, the combination may not explicitly teach the new limitations.
Srinivasan additionally teaches “identify a task category of the task as generation of source assets, ingestion of the source assets, simulation, or rendering of the synthetic images from the source assets; identify a group of eligible processors of the distributed computing environment by classifying the task, based on the identified task category, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs ([0053] In some implementations, the scheduler 216 maintains a priority queue. The priority queue indicates at any given time, an order by which the tasks requested of the DML system 200 are to be performed. Each item in the priority queue indicates a different task (e.g., a training task or prediction task) for the DML system to perform, whereby performance of the task includes the deployment of a respective container to one or more of the CPUs 212 or GPUs 214. The priority queue dictates the order by which a container is executed relative to other containers. Furthermore each task may indicate the minimum required resources for the task. For instance, a training task to train an image classifier may require one or more GPUs 214, while a prediction task (ex. simulation) relating to a document classifier may only require a single CPU 212. [0055] As the scheduler 216 receives training requests 110 and prediction requests 116, the scheduler 216 generates task objects and places the task objects in the priority queue. In some implementations, the task object indicates one or more of the machine learning job to be performed (e.g., prediction or training), a model architecture of the job, the minimum resources required and a container image to be used. In some implementations, if the job is a training job, the task object may reference the volume 234 of training data to be used as well as the hyper parameters received with the training request 110. In some implementations, if the job is a prediction job, the task object may reference a model bundle 252. Upon receiving a training request 110 and/or a prediction request 116, the scheduler 216 generates a task object corresponding to the request. The scheduler 216 can determine a priority of the job. In some implementations, the priority is based on the source of the request and/or the type of request. For instance, if the source of the request is a premium user, the job may be granted a higher priority than that of a non-premium user. The scheduler 216 may also determine the minimum required resources for the job. In some implementations, the scheduler 216 determines the minimum required resources based on the model architecture and the hyper parameters. For instance, a training job that operates on images (i.e. ingestion) may require at least one GPU 214. Furthermore, if the number of convolution layers in the model, as define by the hyper parameters in this example, is relatively high (e.g., greater than 20), the scheduler 216 may determine that the minimum number of GPUs 214 is two. The scheduler 216 may employ a look-up table and/or business logic to determine the minimum required resources for a job. [0066] see also prediction as simulation)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Srinivasan with the teachings of Avidan, Rossi in order to provide evidence tasks may be assigned to select processors based upon a category for the purposes of image and/or simulation processing. Avidan, Rossi, Srinivasan are analogous art directed towards processing instructions of a task. Together Avidan, Rossi, Srinivasan teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Srinivasan with the teachings of Avidan, Rossi by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Srinivasan teaches “The computer system of claim 1, wherein the simulation comprises identification of variation parameters or variation of variation parameters ([0030] In the example of FIG. 1A, the DML system 200 executes a serving container and outputs a prediction to a requesting client computing device 106. In some implementations, a prediction may include one or more possible classifications, and for each classification, a confidence score corresponding thereto. The confidence score indicates a probability that the classification is correct given the model used to generate the prediction. The manner by which a serving container determines classifications and the confidence scores depends on the model architecture employed in a serving container.)”.
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein Srinivasan teaches “The computer system of claim 1, wherein the task is the ingestion of the source assets into the distributed computing environment and the task classifier is configured to identify the group of eligible processors by classifying the task as eligible for processing on only the CPUs based on the identified task category being the ingestion of the source assets ([0055] As the scheduler 216 receives training requests 110 and prediction requests 116, the scheduler 216 generates task objects and places the task objects in the priority queue. In some implementations, the task object indicates one or more of the machine learning job to be performed (e.g., prediction or training), a model architecture of the job, the minimum resources required and a container image to be used. In some implementations, if the job is a training job, the task object may reference the volume 234 of training data to be used as well as the hyper parameters received with the training request 110. In some implementations, if the job is a prediction job, the task object may reference a model bundle 252. Upon receiving a training request 110 and/or a prediction request 116, the scheduler 216 generates a task object corresponding to the request. The scheduler 216 can determine a priority of the job. In some implementations, the priority is based on the source of the request and/or the type of request. For instance, if the source of the request is a premium user, the job may be granted a higher priority than that of a non-premium user. The scheduler 216 may also determine the minimum required resources for the job. In some implementations, the scheduler 216 determines the minimum required resources based on the model architecture and the hyper parameters. For instance, a training job that operates on images (i.e. ingestion) may require at least one GPU 214. Furthermore, if the number of convolution layers in the model, as define by the hyper parameters in this example, is relatively high (e.g., greater than 20), the scheduler 216 may determine that the minimum number of GPUs 214 is two. The scheduler 216 may employ a look-up table and/or business logic to determine the minimum required resources for a job. [0066] see also prediction as simulation)”.
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein Avidan teaches “the computer system of claim 1, wherein the task classifier is further configured to derive, from the request, a plurality of tasks that batch rendering of the synthetic images ([0057] FIG. 5 is a diagram illustrating example synthetic image data, according to one embodiment. More specifically, FIG. 5 illustrates an example video clip 501 in which a user has specified parameters describing a situation or action in which a vehicle 503 makes a dangerous left lane passing move in a school zone causing a potential collision with a pedestrian 505 within five seconds. The image generator 203 simulates the action and renders the video clip 501 that shows the dynamic movements involved in the dangerous overtaking and potential collision from the perspective of another vehicle traveling in the right lane that is being overtaken.)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein Srinivasan teaches the computer system of claim 1, wherein the scheduler is further configured to route the task based on a monitoring signal indicating availability of the first processor ([0026] The DML system 200 may include a scheduler (not shown in FIG. 1A) that assigns training and/or prediction tasks to various resources of the DML system 200. For instance, some training tasks may require a graphical processing unit (GPU) while other training tasks may have higher priority than other tasks. The scheduler maintains a queue of tasks and also monitors the availability of the computing resources of the DML system 200. The scheduler assigns tasks to available resources based on the priority of a respective task, the minimum requirements of the respective task, and the available resources at the time.)”.
Rational to claim 1 is applied here.
Claim 7, “One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from an interface of a distributed computing environment configured 
ingestion of the source assets, simulation, or rendering of the synthetic images from the source assets: identifying a category of eligible processors of the distributed computing environment by classifying the task, based on the identified task category of the task, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs; routing the task to a first processor in the category of eligible processors; and causing the task to be executed on the first processor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 8, “the one or more computer storage media of claim 7, wherein the simulation comprises identification of variation parameters, or variation of variation parameters” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “The one or more computer storage media of claim 7, wherein identifying the category of the eligible processors comprises: identifying the task category the ingestion into the distributed computing environment of the source assets for the synthetic images; and classifying the task as being eligible for execution on only the CPUs of the distributed computing environment based on the identified task category being the ingestion of the source assets for the synthetic images” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 10, “The one or more computer storage media of claim 7, wherein identifying the category of the eligible processors comprises: identifying the task category as the rendering of the synthetic images of the training dataset from the source assets; and classifying the task to environment as being eligible for render for execution on only the GPUs of the distributed computing environment based on the identified task category being the rendering of the synthetic images from the source assets” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 11, “The one or more computer storage media of claim 7, wherein causing the task to be executed on the first process comprises queuing the task into a queue corresponding to the category is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12, the combination teaches the claim, wherein Srinivasan teaches “the media of claim 7, the operations further comprising: routing the task based on a monitoring signal indicating availability of the first processor ([0026] The DML system 200 may include a scheduler (not shown in FIG. 1A) that assigns training and/or prediction tasks to various resources of the DML system 200. For instance, some training tasks may require a graphical processing unit (GPU) while other training tasks may have higher priority than other tasks. The scheduler maintains a queue of tasks and also monitors the availability of the computing resources of the DML system 200. The scheduler assigns tasks to available resources based on the priority of a respective task, the minimum requirements of the respective task, and the available resources at the time.)”.
Rational to claim 1 is applied here.
Claim 13, “the one or more computer storage media of claim 7, the operations further comprising deriving, from the request, a plurality of tasks that batch the rendering of the synthetic images” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “A method comprising: receiving, from an interface of a distributed computed environment configured to generate a provide Synthetic training dataset comprising synthetic images, a request representing a task that supports generating the training dataset; orchestrating a resource allocation between groups of processors, of the distributed computing environment, with different architectures by: identifying a task category of the task as generation of source assets, ingestion of the source assets, simulation, or rendering of the synthetic images from the source assets identifying, from the groups, a group of eligible processors of the distributed computing environment by classifying the task, based on the identified task category as eligible for execution on only a first type of processor, on only a second type of processor, or on either the first or the second type of processor; assigning the task to a first processor in the group of eligible processors of the distributed computing environment; and causing the task to be executed on the first processor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 15, “The method of claim 14, wherein the task is the rendering of the synthetic images and identifying the group of eligible processors comprises classifying the task as eligible for execution on a GPU only based on the identified task category being the rendering of the synthetic images” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 14, wherein the simulation comprises identification of variation parameters or variation of variation parameters” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “The method of claim 14, wherein the task the ingestion of the source assets into the distributed computing environment and identifying the group of eligible processors comprises classifying the task distributed as eligible for execution on a CPU only based on the identified task category being the ingestion of the source assets” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 14, wherein the first type of processor is a CPU, the second type of processor is a GPU, and the group of eligible processors is selected from a plurality of groups comprising a group of only CPUs, a group of only GPUs, and a group of CPUs and GPUs” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 14, further comprising deriving, from the request, a plurality of tasks that batch the rendering of the synthetic images” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avidan in view of Rossi in view of Srinivasan in view of Chehida in further view of Rolia (Pat. No. US 8392927).
Claim 4, the combination teaches the claim, wherein Avidan teaches “to render the synthetic images ([Fig. 5])”
However, the combination may not explicitly teach the remaining limitations.
Chehida teaches “The system of claim 1, wherein the task classifier is further configured to queue the synthetic data task into a queue corresponding to the group of eligible processors, and wherein the scheduler is further configured to select the synthetic data task for assignment from the queue giving priority to requests to create synthetic data ([0068] According to a preferred embodiment of the invention, the monitoring is carried out thanks to digital filter circuits of a portion of the binary encoding of each instruction ("opcode", or "operation code") for sorting the basic instructions and the specialized instructions associated with the different hardware extensions and, if necessary, for allocating each specialized instruction to a family, and similar hardware counters to the counters commonly present in embedded processors (cycle counters, floating instruction counters, default cache counters (i.e. queue), etc.), which would count the occurrence of the instructions of each family. These counters may be read, and resets may be ordered at very specific instants of the method. Priority is given to the counting of instructions loaded by the core since the loading of the instructions is always performed regardless of the type of core (they may then be executed if the core supports them or otherwise cause an exception and call an emulation routine). Examiner notes as evidence by Couturier, a task may comprise synthetic data.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chehida with the teachings of Avidan, Rossi, Srinivasan in order to provide evidence tasks may be assigned to select processors based upon priority. Avidan, Rossi, Srinivasan, Chehida are analogous art directed towards processing instructions of a task. Together Avidan, Rossi, Srinivasan, Chehida teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chehida with the teachings of Avidan, Rossi, Srinivasan by known methods and gained expected results. 
However, the combination may be silent with regards to “giving priority to requests to create synthetic data”.
Rolia teaches as evidence priority may be given to synthetic workloads such that teaches “giving priority to requests to render the synthetic images ([Claim 23] A method executed by a computer, comprising: receiving, by the computer, a synthetic workload generated to represent a workload of a consumer; analyzing, by the computer, the synthetic workload to determine an allocation of resource demands among a plurality of different classes of service (COSs); and allocating, by the computer, capacity of a resource pool to said consumer based at least in part on said COSs; wherein said plurality of different COSs comprise a first COS having a first priority for guaranteed resource access for servicing demand allocated to said first COS and a second COS having a second priority for non-guaranteed resource access for servicing demand allocated to said second COS.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rolia with the teachings of Avidan, Rossi, Srinivasan, Chehida in order to provide a system that allows providing priority to certain tasks for the purposes of improved resource allocation. Avidan, Rossi, Srinivasan, Chehida, Rolia are analogous art directed towards processing instructions unto heterogeneous processors. Together Avidan, Rossi, Srinivasan, Chehida, Rolia teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rolia with the teachings of Avidan, Rossi, Srinivasan, Chehida by known methods and gained expected results. 
Claim 19, “the method of claim 14, further comprising: queueing the task into a queue corresponding to the group of eligible processors; and selecting the task for assignment from the queue giving priority to requests to render the synthetic images” is similar to claim 4 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199